Response to Amendment
	Applicant’s amendments to the claims attempt to overcome the 112(b) issues set forth in the Final Office Action of December 24, 2021 but they do not.  First, it is not clear that the hindered phenol antioxidant, the phosphorous-type antioxidant, and the alkyl radical scavenger are formed together into a pellet.  The way the claim is currently written, they can each be formed into their own individual pellet and having these components as individual solids is known in the prior art.  Additionally, it is not clear that these components are pre-blended into this pellet before mixing with the polypropylene.  It was stated in the Final Office Action, page 3, that these points must be clear within the claims and as currently amended, they are not. 
	Additionally, in claim 1, when the melt blending of the components is claimed, the acid scavenger is missing from this process step.  It is not clear when this component is blended into the composition.  In claim 5, the process requires that the polypropylene is first melt blended with one or both antioxidants and then blended with the alkyl radical scavenger.  However, if these components are all three contained in a solid pellet as it is assumed that claim 1 intends, this process step is not possible.  
	Due to the initial 112(b) issues not being completely resolved and the other 112(b) which arise, these amendments to not place the application in condition for allowance or in better condition for appeal and are therefore not entered.  The Office notes that if the hindered phenol antioxidant, the phosphorous-type antioxidant, and the alkyl radical scavenger are not pre-blended together into a pellet before melt blending with the polypropylene, the obviousness rejection will more than likely be reinstated.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767